UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2019


RAMONA ORTIZ,

                  Plaintiff - Appellant,

             v.

JAMES E. POTTER, Postmaster General; UNITED STATES POSTAL
SERVICE,

                  Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Raymond A. Jackson,
District Judge. (1:07-cv-01073-RAJ-TAJ)


Submitted:    January 15, 2009               Decided: January 21, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ramona Ortiz, Appellant       Pro Se.       Catherine DeRoever Wood,
Assistant United States       Attorney,    Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ramona   Ortiz    appeals   the   district   court’s   order

denying her Fed. R. Civ. P. 60(b) motion for reconsideration of

its previous order granting Defendants summary judgment on her

employment discrimination claims. *        We have reviewed the record

and   find   no   reversible    error.    Accordingly,    we   affirm   the

district court’s order.        See Ortiz v. Potter, No. 1:07-cv-01073-

RAJ-TAJ (E.D. Va. Aug. 5, 2008).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




      *
       On appeal, Ortiz attempts to challenge the order of the
district court granting Defendants summary judgment on her
substantive claims.   However, we lack jurisdiction to consider
that decision because Ortiz filed her motion for reconsideration
more than ten days after the summary judgment order was entered,
and thus did not extend the period for appealing that order.
See Fed. R. App. P. 4(a)(4); Bowles v. Russell, 127 S. Ct. 2360,
2366   (2007).       Accordingly,   only   the   order   denying
reconsideration is currently before this court.



                                     2